—Appeals unanimously dismissed without costs. Memorandum: Respondents appeal from an order of disposition finding their children to be neglected (see, Family Ct Act art 10). No appeal lies from the order of disposition entered on respondents’ default (see, Matter of Monique Twana C., 246 AD2d 351; Matter of Stacy P., 210 AD2d 1009). Respondents failed to appear at the fact-finding hearing. Although their attorneys were present at the hearing, they did not actively represent respondents by presenting proof, making motions or conducting cross-examination on respondents’ behalf. Thus, Family Court properly determined that respondents were in default (see, Matter of Ashlee X., 244 AD2d 707; Matter of Se*929monae YY., 239 AD2d 716; Matter of Geraldine Rose W., 196 AD2d 313, 316-318, lv dismissed 84 NY2d 967). (Appeals from Order of Erie County Family Court, Townsend, J. — Neglect.) Present — Denman, P. J., Lawton, Pigott, Jr., Balio and Boehm, JJ.